Filed 9/27/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 163







State of North Dakota, 		Plaintiff and Appellee



v.



John Leftbear, 		Defendant and Appellant







No. 20050042







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Donovan John Foughty, Judge.



AFFIRMED.



Per Curiam.



Lonnie Olson, State’s Attorney, 524 Fourth Avenue NE, Unit 16, Devils Lake, N.D. 58301, for plaintiff and appellee.



William R. Hartl, P.O. Box 319, Rugby, N.D. 58368-0319, for defendant and appellant.

State v. Leftbear

No. 20050042



Per Curiam.

[¶1]	At a bench trial, the district court found John Leftbear guilty of aggravated assault.  Leftbear appeals, arguing the evidence was insufficient to convict him.  Concluding there was sufficient evidence to uphold the guilty verdict, we summarily affirm the criminal judgment and commitment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner